83 F.3d 417
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harry T. WEBB, Plaintiff--Appellant,v.CHARLOTTE CITY POLICE DEPARTMENT;  Former Park andRecreation Department;  T.A. Gaughan, Captain, CharlottePolice Department Officer;  L.D. Williams, Sergeant, ACharlotte Police Department Officer;  G.A. Neimeyer,Sergeant, a Charlotte Police Department Officer;  R.Bunting, Officer, a Charlotte Police Department Officer;K.W. Austin, Officer, a Charlotte Police Department Officer;Ed Sizer, Former Director of Charlotte Parks andRecreation;  George S. Porter, Former Acting Chief ParkRanger City of Charlotte;  Julie Burch, Assistant CityManager, City of Charlotte;  William Wilder, Director ofHuman Resources, City of Charlotte, Defendants--Appellees.
No. 95-2968.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 22, 1996,

Harry T. Webb, Appellant Pro Se.  Grady Michael Barnhill, WOMBLE, CARLYLE, SANDRIDGE & RICE, Charlotte, North Carolina, for Appellees.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order dismissing his civil complaint.*  We have reviewed the record and the magistrate judge's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the magistrate judge.   Webb v. City of Charlotte Police Dep't, No. CA-94-378-3-MCK (W.D.N.C. Oct. 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to disposition by a magistrate judge pursuant to 28 U.S.C. § 636(c) (1988)